Exhibit 10.51

PLEDGE AGREEMENT

This Pledge Agreement (this "Agreement") is made and entered into as of October
5, 2001 by and between FRESH CHOICE, INC., a Delaware corporation ("Borrower")
and MID-PENINSULA BANK, a California banking corporation, (“Bank”).

RECITALS

A.            Concurrently herewith, Bank is making a revolving line of credit
loan to Borrower in the principal amount of Two Million and No/100 Dollars
($2,000,000.00) (the "Loan").  The Loan is evidenced by a promissory note (the
"Note") and certain other terms and conditions pertaining to the Loan are set
forth in a revolving loan agreement of even date herewith (“Loan Agreement”).

B.            On March 15, 2001, at Borrower’s request, Bank issued a letter of
credit in the amount of $650,000.00 in favor of United States Fire Insurance
Company (“$650,000.00 Letter of Credit”).  Bank has agreed to consider issuing
additional letters of credit upon Borrower’s request on terms and conditions
satisfactory to Bank during the term of the Loan (the $650,000.00 Letter of
Credit and such other letters of credit are hereinafter referred to as the
“Letters of Credit”). In addition, from time to time during the term of the
Loan, Bank may, on terms and conditions satisfactory to Bank, make certain other
advances of credit to, or for the benefit of, Borrower (“Credit Advances”).

B.            As a condition to Bank’s agreement to make the Loan to Borrower,
to issue Letters of Credit and or make Credit Advances, Borrower has agreed to
grant to Bank a security interest in all of its equipment and other assets.

C.            This Agreement confirms and sets forth certain terms and
conditions of such pledge.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the parties agree as follows:

1.             Defined Terms.

(a)           Capitalized terms in this Agreement shall have the meanings
ascribed to them in the Loan Agreement unless a contrary intention clearly
appears.

(b)           As used in this Agreement, the following terms shall have the
following meanings:


(i)            "Collateral" shall mean all accounts, goods, fixtures, contract
rights, general intangibles, inventory, equipment, documents, instruments,
chattel paper, fixtures, investment property, money and deposit accounts,
wherever located, all proceeds thereof (including insurance, general intangibles
and accounts proceeds), together with all equipment and personal property used
by Borrower in connection with the operation of its restaurants now existing and
hereinafter existing during the term of the Note  located in California. 
Notwithstanding any other provision of any of the Loan Documents, the grant of
the security interest provided for herein shall not extend to, and the term
“Collateral” shall not include, any property rights or licenses to the extent
that the grant of a security interest therein, or an assignment thereof, would
be contrary to applicable law or is prohibited by or would constitute a default
under any agreement or document governing such property (but only to the extent
that such prohibition is enforceable under applicable law).

2.             Grant of Security Interest.  As security for Borrower's
obligations and agreements hereunder and under the Note and Loan Agreement,
Borrower’s obligation to repay amounts drawn against the Letters of Credit and
Borrower’s obligation to repay Credit Advances made and outstanding during the
term of the Note (collectively, the "Obligations"), whether now existing or
hereafter arising, Borrower hereby grants to Bank a security interest in all of
the Collateral.

3.             Representations and Warranties. The representations and
warranties made by the Borrower pursuant to the Loan Agreement are incorporated
herein by this reference, and the following additional representations and
warranties shall be deemed made by it hereunder as of the date hereof and as of
the date of each Advance under the Loan Agreement:

(a)           The execution and performance of this Agreement by Borrower has
been duly authorized by all necessary corporate action and this Pledge Agreement
is fully binding upon and enforceable against Borrower except as limited by
bankruptcy, insolvency or similar laws.

(b)           Borrower is and will be the owner and holder of the Collateral
free and clear of any lien, charge, or encumbrance of any nature whatsoever
(other than Permitted Liens, as defined in the Loan Agreement), and Borrower's
assignment of a security interest in the Collateral to the Bank affords and will
afford the Bank a first lien security interest in the Collateral. 
Notwithstanding the foregoing, Borrower shall be entitled to grant first
priority security interests in the Collateral in favor of other lenders or
lessors providing “purchase money” or "vendor" financing.

4.             Authority of Bank.  During the term of this Agreement, from and
after the occurrence of an Event of Default hereunder or under the Note or Loan
Agreement, and during the continuance thereof Bank shall be entitled to:


(a)           Inspect, assemble and retain possession and custody of the
Collateral and all proceeds thereof and may hold the same directly or by such
agents or nominees as it shall select and to apply the proceeds thereof to the
Obligations in such order as Bank shall determine, including, but not limited
to, Bank’s reasonable attorney fees and costs.

(b)           In the name, place and stead of the Borrower, to execute
assignments or other instruments of conveyance or transfer with respect to all
or any of the Collateral; to sue for, collect, receive and give acquittance for
all moneys due or to become due in connection with the Collateral and otherwise
to file any claims, take any action or institute, defend, settle or adjust any
actions, suits or proceedings with respect to the Collateral; and to execute any
and all such other documents and instruments, and do any and all such acts and
things as the Bank may deem necessary or desirable to protect, collect, realize
upon and preserve the Collateral, to enforce the Bank's rights with respect to
the Collateral and to accomplish the purposes of this Agreement; provided,
however, that the parties hereto acknowledge and agree that beyond the exercise
of reasonable care to assure the safe custody of the Collateral that may be held
by the Bank hereunder and the accounting for moneys actually received by the
Bank with respect thereto, the Bank shall not have any duty or liability to
exercise or preserve any rights, privileges or powers pertaining to the
Collateral.

5.             Default by Borrower.  In the event of any default by Borrower in
the performance of all or any of the Obligations, including but not limited to,
an Event of Default under the Loan Agreement, and after the expiration of any
applicable cure periods and unless and until such default or Event of Default
has been waived, (“Event of Default”) Bank shall be entitled to:

(a)           Exercise any and all rights of a secured party under the
California Uniform Commercial Code, including but not limited to the right to
immediately sell or otherwise dispose of the Collateral in a commercially
reasonable manner.  Sale of the Collateral may be made by such reasonable means
as the Bank in its sole discretion may choose and upon consummation of such sale
Bank shall be entitled to transfer the Collateral to the purchaser, free and
clear of any claim or interest of Borrower whatsoever; provided that Bank shall
act in a commercially reasonable manner.  Notwithstanding the foregoing, or any
other provision of the Loan Documents, Bank shall not exercise dominion or
control over, or deliver to any depository bank or securities intermediary any
notice of exercise of control over, Borrower’s deposit or investment accounts
unless an Event of Default exists;

(b)           After prior written notice to Borrower, to vote and to give
consents, ratifications and waivers with respect to the Collateral and to
exercise all rights, privileges or options pertaining to the Collateral, as if
the Bank were the absolute owner thereof; provided that the Bank shall have no
duty to exercise any of the foregoing rights afforded to it or ascertaining the
existence of such rights and shall not be responsible to the Borrower or any
other Person for any failure to do so or delay in doing so.  As used herein,
"Person" means any individual, corporation, partnership, association, trust, or
other entity, and any trustee, or governmental agency or authority; and


(c)           (i) To the extent that any of the Obligations may be contingent,
unmatured or unliquidated at such time as there may exist an Event of Default
(A) to retain any and all Collateral and the proceeds thereof, including any
such funds that are the proceeds of any sale, collection, disposition or other
realization upon the Collateral (or any portion thereof), until such time as the
Bank may elect to apply such funds to the Obligations, and the Borrower agrees
that such retention of such funds by the Bank shall not be deemed strict
foreclosure with respect thereto; (B) in any manner elected by the Bank, to
estimate the liquidated amount of any such contingent, unmatured or unliquidated
claims and apply the proceeds of the Collateral against such amount; or
(C) otherwise to proceed in any manner permitted by applicable law; and
(ii) subject to clause (i), to apply the cash funds, including proceeds actually
received from the sale or other disposition or collection of Collateral, and any
other amounts received in respect of the Collateral the application of which is
not otherwise provided for herein, in the following manner, except as otherwise
required by law:  (A) first, to the portion of the Obligations attributable to
the expenses of sale costs of any action and any other sums for which the
Borrower is obligated to pay or reimburse the Bank (including the reasonable
fees and costs of internal and external legal counsel); and (B) second, to all
other Obligations in any order and proportions as the Bank, in its sole
discretion, may choose.  Any surplus thereof which exists after payment and
performance in full of the Obligations shall be promptly paid over to the
Borrower or otherwise disposed of in accordance with the California Uniform
Commercial Code or other applicable law.

6.             Certain Waivers.  The Borrower waives, to the fullest extent
permitted by law, (a) any right of redemption with respect to the Collateral,
whether before or after sale hereunder (if any), and all rights, if any, of
marshaling of the Collateral; (b) any right to require the Bank (i) to proceed
against any Person, (ii) to exhaust any other collateral or security for any of
the Obligations, (iii) to pursue any remedy in the Bank's power, or (iv) to make
or give any presentments, demands for performance, notices of nonperformance,
protests, notices of protest or notices of dishonor in connection with any of
the Collateral; and (c) all claims, damages and demands against the Bank arising
out of the repossession, retention, sale or application of any Collateral or of
the proceeds of any sale or other disposition of the Collateral other than those
arising from the Bank's negligence or willful misconduct.

7.             Financing Statement. The Borrower shall execute and deliver to
the Bank all financing statements, continuation financing statements,
termination statements, notices, and all other documents, agreements and
instruments (the "Financing Statements") that the Bank may request, in form
satisfactory to the Bank, and the Borrower hereby agrees to, and authorizes the
Bank to, take such other steps as shall be requested by the Bank to perfect and
continue perfected, maintain the priority of or provide notice of the pledge of
and security of this Agreement.  Without limiting the generality of the
foregoing, the Bank shall mark its records to reflect that the Collateral is
subject to the security interest of the Bank.


8.             Continuing Collateralization and Security Interest.  Until all of
the Obligations shall have been satisfied in full and this Agreement shall have
terminated, all the cash proceeds actually received from the sale or other
disposition or collection of any Collateral, and any other amounts of the
Collateral the application of which is not otherwise provided for herein, shall
continue to collateralize the Obligations that have not yet been fully performed
and satisfied.  The Borrower shall remain liable to the Bank for any deficiency
which exists after the application of the Collateral and the proceeds of any
sale or other disposition or collection of Collateral.  The Borrower agrees that
this Agreement shall create a continuing security interest in and pledge of the
Collateral.  The Borrower will not create, incur or permit to exist any other
liens or encumbrances upon or with respect to the Collateral except Permitted
Liens.

9.             Remedies.  Bank's exercise of any of its rights under Section 5
of this Agreement shall not be deemed an exclusive remedy of the Bank upon the
occurrence of any Event of Default of Borrower and Bank shall be free to pursue
such additional remedies at law or in equity as shall render it whole from any
such Event of Default.

10.           Attorney-in-Fact.  For the purpose of enabling the Bank to
exercise its rights under this Agreement, the Borrower hereby irrevocably
appoints Bank its attorney-in-fact with full power and authority to, upon the
occurrence of an Event of Default, (i) sign any Financing Statements that must
be executed or filed to perfect or continue perfected, maintain the priority of
or provide notice of the pledge of and security interest in the Collateral,
(ii) so long as any Event of Default exists, make any deposit or withdrawal or
order any transfer of funds, (iii) so long as any Event of Default exists,
collect any Collateral, execute any notice, assignment, endorsement or other
instrument or documents, and any and all acts and things for and on behalf of
the Borrower, which the Bank may deem necessary or desirable to protect,
collect, realize upon and preserve the Collateral, to enforce the Bank's rights
with respect to the Collateral and to accomplish the purposes of this Agreement,
and (iv) so long as any Event of Default exists, execute such endorsements,
assignments and instruments as may be necessary or expedient in effecting
transfer of title upon such sale of all or any portion of the Collateral.

11.           Notices.  Any notices required to be provided in carrying out the
terms of this Agreement shall be deemed sufficiently delivered when given as
provided in the Loan Agreement.

12.           Return of Collateral.  Upon final repayment in full by Borrower of
the Loan and full performance of the Obligations and Borrower's obligations
hereunder, Bank shall promptly return all Collateral in Bank's possession to
Borrower and, at Borrower's sole cost and expense, cause the security interest
granted to Bank hereunder to be released and terminated.


13.           Governing Law.  This Agreement shall be construed under the law of
the State of California.

14.           Attorneys' Fees.  In the event of any dispute, arbitration or
litigation between the parties involving this Agreement or the Loan Agreement,
or the subject matter hereof or thereof, the prevailing party shall be entitled
to recover from the other party reasonable attorneys' fees and expenses incurred
in connection with such litigation, including but not limited to attorneys' fees
incurred in any appellate proceeding, proceeding under the bankruptcy code or
receivership and the enforcement of any judgment relating hereto.

15.           Modification of Agreement.  This Agreement may be supplemented,
amended or modified only by the mutual agreement of the parties.  No supplement,
amendment or modification of this Agreement shall be binding unless it is in
writing and signed by both Bank and Borrower.

16.   Insurance.  Borrower share procure and maintain all risks insurance,
including without limitation, fire, theft and liability coverage together with
such other insurance as Bank may reasonably require with respect to the
Collateral pursuant to the terms of the Loan Agreement, and shall also obtain
appropriate certificates thereto naming Bank as a loss payee.

17.   Landlord Consents.  From and after the date hereof, Borrower shall use its
commercially reasonable best efforts to obtain Landlord Consents in a form
approved by


Bank executed by Borrower and the landlords under the leases of the premises
described in Exhibit A hereto.

Executed as of October 5, 2001.

FRESH CHOICE, INC., a
Delaware corporation 

MID-PENINSULA BANK, a
California banking corporation 

 

 

 

 

 

 

 

 

 

 

By:

/S/ David E. Pertl

 

By:

/S/ Jonas H. Stafford

 

 

 

 

Jonas H. Stafford, Senior Vice President

Its:

Senior Vice President and CFO

 

 

 

 

 